Citation Nr: 0704326	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-38 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for bipolar disorder.

2.  Entitlement to an effective date earlier than September 
21, 1993 for the award of a 50 percent evaluation for bipolar 
disorder.

3.  Entitlement to an initial disability evaluation in excess 
of 40 percent for low back pain with radiation to left hip 
and leg.

4.  Entitlement to an effective date earlier than September 
21, 1993 for the grant of service connection for low back 
pain with radiation to left hip and leg.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hypertension.

6.  Entitlement to an effective date earlier than September 
21, 1993 for the grant of service connection for 
hypertension.

7.  Entitlement to an effective date earlier than March 25, 
1995 for the grant of a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to an increased rating for low back 
pain with radiation to the left hip and leg is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected bipolar disorder is 
primarily manifested by symptoms such as anxiety, depression, 
sleep disturbances, auditory hallucinations, and some 
difficulty in establishing and maintaining effective work and 
social relationships.  The evidence does not reflect that the 
veteran's bipolar disorder severely impairs the veteran's 
ability to establish and maintain effective or favorable 
relationships with people.  There is also no evidence that 
the veteran's bipolar disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, impaired impulse control, spatial 
disorientation; and neglect of personal appearance and 
hygiene.  These criteria are not nearly approximated either.  

2.  The veteran's service-connected hypertension is not 
manifested diastolic pressure predominantly 110 or more; or 
systolic pressure predominantly 200 or more.  These criteria 
are not nearly approximated either.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected bipolar disorder and/or 
hypertension require frequent hospitalization, are unusual, 
or cause marked interference with employment.

4.  It is not factually ascertainable that the veteran became 
entitled to a 50 percent evaluation for bipolar disorder 
prior to September 21, 1993.

5.  A formal claim of entitlement to service connection for a 
low back disability and hypertension was received at the RO 
on September 21, 1993, and there is nothing in the record 
received prior to September 21, 1993 that could be construed 
as an informal claim for service connection for a low back 
disability, and/or hypertension.

6.  It is not factually ascertainable that the veteran was 
unemployable due solely to service-connected disability prior 
to March 25, 1995.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 50 percent for service-connected bipolar disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321, 38 C.F.R. § 4.132; 
Diagnostic Code 9206 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9432 (2006).  
2.  The criteria for an initial disability evaluation in 
excess of 10 percent for hypertension have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.104, Diagnostic Code 7101 (1997, 2006).

3.  The criteria for an effective date earlier than September 
21, 1993 for the award of a 50 percent evaluation for bipolar 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006). 

4.  The criteria for an effective date earlier than September 
21, 1993 for the grant of service connection for low back 
pain with radiation to the left hip and leg have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2006). 

5.  The criteria for an effective date earlier than September 
21, 1993 for the grant of service connection for hypertension 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006). 

6.  The criteria for an effective date earlier than March 25, 
1995 for the award of TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.400, 4.16 
(2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a March 2004 letter.  This letter 
advised the veteran to send to the VA any pertinent evidence 
in his possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's high 
school records, service medical records, the veteran's 
contentions, records from the Social Security Administration 
(SSA), evidence from Charter Woods Health System, as well as 
evidence from VA Medical Centers in Tuscaloosa, Tuskegee, 
Montgomery, and Birmingham.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's increased 
rating claims for bipolar disorder and hypertension, as well 
as all of the veteran's earlier effective date claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).


Increased Rating Claim - Bipolar Disorder

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, service 
medical records, VA medical evidence, private medical 
evidence, and SSA records.  For the purpose of reviewing the 
medical history of the veteran's service- connected disorder, 
see 38 C.F.R. §§ 4.1, 4.2, the Board also reviewed medical 
evidence developed in connection with prior claims.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In cases where the appeal ensues from the veteran's 
disagreement with the evaluation assigned in connection with 
the original grant of service connection, the potential for 
the assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a May 2003 rating decision, the RO increased the 
evaluation for service-connected bipolar disorder to 50 
percent, pursuant to Diagnostic Code 9432, effective 
September 21, 1993, the date of receipt of the veteran's 
initial claim.  

Prior to November 7, 1996, bipolar disorder was evaluated 
pursuant to Diagnostic Code 9206.  Under such code, a 50 
percent evaluation was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation was 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior. 
Demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9206 (1996).

Effective November 7, 1996, a 50 percent evaluation under 
Diagnostic Code 9432 is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432 
(2006).

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Evidence relevant to the severity of the veteran's 
psychiatric disability includes an October 1993 VA 
examination report (general medical), which reflects the 
veteran's complaints of feeling depressed and suffering from 
sleep disturbances.  Diagnosis, in pertinent part, was 
affective disorder with anxiety, and depression.  On the same 
day, the veteran also underwent a VA psychiatric examination.  
On examination, the veteran was anxious, restless, and had 
poor concentration.  He admitted to hearing voices and 
feeling paranoid/suspicious; diagnoses included post-
traumatic stress syndrome, and generalized anxiety with 
depression.

In August 1996, the veteran was admitted to a private 
treatment center for alcohol detoxification.  On examination, 
he was neatly groomed, and his clothes were clean.  He denied 
hallucinations, thoughts of broadcasting, and suicidal 
ideation.  He was oriented as to person, place, day, date, 
and situation.  His concentration, judgment, and insight were 
regarded as fair.  Axis I diagnosis was alcohol dependence 
with acute intoxication, and chronic paranoid schizophrenia.  
GAF score was 41 to 50 (see August 1996 discharge summary 
report from Charter Woods Health System).  

On July 1997 VA psychiatric examination, there was objective 
evidence of insomnia, isolation, mood swings, paranoid 
thoughts, depression, nervous tension, appetite loss, and 
poor concentration.  The veteran reported feeling 
uncomfortable around people and feeling like someone was 
after him.  Axis I diagnosis was bipolar disorder (mixed).  
Global Assessment of Functioning (GAF) score was 60.

In November 1998, the veteran underwent a VA examination.  He 
presented to his appointment casually groomed.  He was 
described as cooperative and relatively calm.  The veteran's 
mental status examination was within normal limits.  There 
was no evidence of concentration or attention problems, nor 
was there evidence of delusions or a thought disorder.  No 
disturbances in affect or mood were noted.  He was oriented 
times four.  Axis I diagnosis was alcohol-induced mood 
disorder, with mixed features.  GAF score was 65.

VA outpatient record dated in November 1999 show continued 
complaints of mood swings, sleep disturbances, and auditory 
hallucinations; Axis I diagnosis was bipolar disorder with 
psychosis.  GAF score was 60.
In August 2000, the veteran was admitted to the VA medical 
Center in Tuskegee due to complaints of mood swings, crying 
spells, anxiety, panic attacks, and hearing voices.  On 
examination, the veteran's speech was normal, logical, and 
coherent.   The veteran was somewhat anxious and slightly 
elated.  He stated the he was hearing voices and seeing 
people around him, sometimes when there was no one there.  He 
was alert and oriented as to time, person, and place.  Recent 
and remote memory were intact.  Insight and judgment were 
fair.  During the hospital stay, the veteran received 
supportive and therapeutic counseling.  There were no 
behavior disturbances during the admission.  Once his mood 
was stabilized, he was discharged to outpatient care.  GAF 
score was 65.  Axis I diagnosis was manic, bipolar disorder, 
and chronic alcoholism.  

According to a November 2001 VA outpatient record, the 
veteran presented to his psychiatric appointment well-groomed 
and dressed casually.  He was mildly anxious, and his 
behavior was regarded as appropriate.  His speech was clear 
and non-pressured.  He was alert and well-oriented with fair 
memory preservation.  His thought content was sometimes 
fearful with thoughts that someone might harm him.  He denied 
destructive ideation.  His insight and judgment were regarded 
as fair.  His thought processes was intact.  Axis I diagnoses 
were schizoaffective disorder, bipolar type, and chronic 
alcoholism.

On February 2002 VA psychiatric examination, the veteran was 
cooperative, and was dressed appropriately.  His mood 
appeared moderately depressed and there was evidence of mild 
psychomotor retardation.  His eye contact was good.  There 
was no evidence of visual hallucinations, but the veteran 
reported auditory hallucinations.  There was no evidence of 
suicidal or homicidal ideations.  The veteran's judgment, 
insight, and memory (recent and remote) were described as 
fair.  Axis I diagnosis was bipolar disorder, mixed type.  
GAF score was 60.  The examiner described the veteran's 
bipolar disorder as mild to moderate, in nature.  The 
examiner noted that the veteran had been receiving 
psychiatric treatment and functioning "pretty good."  It 
was noted that the veteran had four friends.  

VA treatment records dated in 2002 show complaints of sleep 
disturbances, and auditory hallucinations.  GAF scores ranged 
between 50 and 65 (see March and April 2002 VA treatment 
notes).

In January 2003, the veteran underwent a VA outpatient mental 
health evaluation.  He presented to his appointment 
appropriately dressed and groomed, and maintained good eye 
contact.  He admitted to auditory hallucinations, and also 
felt suspicious of other people.  He reported having a 
tendency to stay by himself.  The examiner stated that the 
veteran was well-oriented and had good memory.  Axis I 
diagnosis was bipolar disorder; GAF score was 55.

In January 2004, the veteran's functional capacity was 
reassessed in the VA psychiatric clinic.  It was noted that 
the veteran's GAF scores in the past had been 55 with no 
improvement.  The examiner indicated that such score 
represents chronically moderate mental health symptoms and 
impaired social and occupational functioning (see January 
2004 VA treatment record, Dr. Mena). 

On review, the Board finds that an evaluation in excess of 50 
percent is not warranted for service-connected bipolar 
disorder.  The Board notes that the veteran's psychiatric 
disability is primarily manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as anxiety, sleep 
disturbances, auditory hallucinations, disturbances of 
motivation and mood (depression); and some difficulty in 
establishing and maintaining effective work and social 
relationships.  

Significantly, however, medical evidence of record fails to 
show that the veteran's ability to establish and maintain 
effective or favorable relationships is severely impaired.  
Further, the evidence fails to show that the veteran's 
psychiatric disability is manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; and neglect of personal appearance and 
hygiene.  Review of the medical evidence demonstrates that 
the veteran has consistently presented to his appointments 
moderately to well-groomed and has displayed appropriate 
behavior.  His speech has been logical, his thought processes 
have been clear, and he has consistently denied any suicidal 
or homicidal ideations.  

While the veteran received an August 1996 GAF score of 41-50, 
which is indicative of serious symptoms, his GAF scores have 
generally ranged between 50 and 65 during the appeal period.  
In January 2004, the veteran's treating physician, Dr. Mena, 
noted that the veteran's GAF scores in the past had been 55 
with no improvement.  Such physician stated that the 
veteran's GAF score of 55 represents chronically moderate 
mental health symptoms and impaired social and occupational 
functioning.   

In sum, the Board finds that the veteran's disability picture 
does not more nearly approximate the criteria for a 70 
percent evaluation.  Consequently, an evaluation in excess of 
50 percent for bipolar disorder is not warranted.  38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (2006).

The Board has also considered whether the veteran is entitled 
to additional staged ratings.  See Fenderson, supra.  It is 
the Board's opinion, however, that the veteran's service-
connected bipolar disorder has been more than 50 percent 
disabling. 


Increased Rating Claim - Hypertension

In a May 2003 rating decision, the RO granted service 
connection for hypertension and assigned a 10 percent 
evaluation pursuant to Diagnostic Code 7101, effective 
September 21, 1993.  The 10 percent evaluation has continued 
to the present.

Prior to January 12, 1998, the criteria for rating 
hypertensive vascular disease (essential arterial 
hypertension) was evaluated under Diagnostic Code 7101.  
Under such code, a 10 percent evaluation is warranted where 
the diastolic pressure is predominantly 100 or more.  A 
minimum of 10 percent is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  Where there is a diastolic pressure of 
predominantly 120 or more and moderately severe symptoms, a 
40 percent evaluation will be assigned.  A 60 percent 
evaluation requires diastolic pressure of predominantly 130 
or more and severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

Under the current criteria, a 10 percent evaluation under 
Diagnostic Code 7101 is warranted where diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, and a minimum of 10 percent is 
also assigned when continuous medication is shown necessary 
for the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 note (1) (2006).

On review, the Board finds that the veteran is not entitled 
to an evaluation in excess of 10 percent for service-
connected hypertension either the former or revised criteria.  
The medical evidence of record shows that the veteran has 
been prescribed anti-hypertensive medication, however it does 
not support a finding that the veteran's diastolic pressure 
is predominantly 110 or more, nor does the evidence reflect 
systolic pressure predominantly 200 or more.  While the 
veteran had a diastolic reading of 112 during an October 1993 
VA examination, and his diastolic readings ranged from 98 to 
110 during an August 1996 private admission, his remaining 
diastolic readings have been lower than 110.  Further, the 
Board notes that there is no evidence reflecting that the 
veteran's systolic pressure ever reached 200.  The highest 
systolic readings of record are 160, taken during the October 
1993 VA examination, and 158, taken during a November 2001 VA 
outpatient visit.  All other systolic readings of record have 
been lower.

As there is no evidence of diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more, 
the Board finds that the objective evidence of record does 
not support the assignment of a 20 percent evaluation for 
hypertension under Diagnostic Code 7101.  Accordingly, the 
Board finds that an evaluation in excess of 10 percent for 
hypertension is not warranted under either the former or the 
current criteria.

The Board has also considered whether the veteran is entitled 
to additional staged ratings.  See Fenderson, supra.  It is 
the Board's opinion, however, that the veteran's service-
connected hypertension has been more than 10 percent 
disabling. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, there is 
no evidence that the veteran is frequently hospitalized for 
his bipolar disorder and/or hypertension.  Finally, there is 
indication that such disabilities have a marked interference 
with employment beyond that contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

The preponderance of the evidence is against the veteran's 
increased rating claims for service-connected bipolar 
disorder and hypertension.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the appellant; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


Earlier Effective Date Claims

a.  For the award of a 50 percent Evaluation for Bipolar 
Disorder

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).  An exception to that 
rule applies under circumstances where evidence demonstrates 
a factually ascertainable increase in disability during the 
one-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 
year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400(o)(2) (2006); see VAOPGCPREC 
12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. 
App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) and are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable).  In all other cases, the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2006).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2006).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2006).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2006).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Board finds that an earlier effective date 
for the award of a 50 percent evaluation for bipolar disorder 
is not warranted.  Review of the evidence of record fails to 
show that the veteran's bipolar disorder was manifested by 
severe impairment of social and industrial adaptability prior 
to September 21, 1993.  Medical records dated in 1991 reflect 
treatment primarily for nonservice-connected disability and 
do not reflect considerable social and industrial impairment 
due solely to service-connected psychiatric disability.  

Accordingly, there is no legal basis on which to grant an 
effective date earlier than September 21, 1993.  As the 
preponderance of the evidence is against the veteran's 
earlier effective date claim, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2006).




b.  For the Grant of Service Connection for Low Back 
Disability and Hypertension

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  More specifically, the 
effective date of an award of disability compensation for 
direct service connection is the day following separation 
from active service or the date entitlement arose, if the 
claim was received within one year after separation from 
service; otherwise, it is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.400(b)(2)(i) (2006).

As noted above, in a May 2003 rating decision, the RO granted 
service connection for a low back disability and 
hypertension, and assigned 40 percent and 10 percent 
evaluations, respectively, effective September 21, 1993, the 
date of receipt of the veteran's initial claim.  In 
determining whether the veteran is entitled to earlier 
effective dates, the Board must consider whether the veteran 
filed an informal claim for service connection for such 
disabilities prior to the assigned effective date of 
September 21, 1993.  Review of the claims folder fails to 
reveal any prior communication from the veteran or his 
representative that may be construed as indicating intent to 
seek or apply for entitlement to service connection for a low 
back disability and/or hypertension.  

Accordingly, there is no legal basis for an effective date 
prior to September 21, 1993, for the grant of service 
connection for a low back disability and hypertension and the 
claims must be denied.  The reasonable doubt doctrine is not 
for application as the preponderance of the evidence is 
against the veteran's claims.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006).

The Board acknowledges that the veteran's assertions to the 
effect that he is entitled to earlier effective dates for his 
bipolar disorder, low back disability, and hypertension, 
however, as a lay person, he does not possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for his statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  


c. For the award of TDIU

In May 2003, the RO granted TDIU, effective March 25, 1995.  
In granting TDIU, the RO relied on the veteran's contention, 
as noted on his September 1998 TDIU application, that he last 
worked on March 24, 1995.  However, the veteran asserts that 
he is entitled to an effective date as early as December 
1991.  He states that since 1991, his income has been below 
the poverty threshold.  In a June 2003 letter, the veteran, 
through his attorney, indicated that while he worked from 
1991 to 1995, such work was only seasonal, and did not amount 
to a substantially gainful occupation.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

The veteran is in receipt of a combined 70 percent evaluation 
from September 21, 1993 - (bipolar disorder (50 percent); low 
back pain with radiation to left hip and leg (40 percent); 
and hypertension (10 percent).  Thus, the schedular criteria 
for TDIU were met since September 1993.

Nevertheless, in addition to meeting the schedular criteria 
for TDIU, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2006).  A finding of total disability is appropriate 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For purposes of entitlement to individual unemployability due 
solely to service-connected disabilities, marginal employment 
is not to be considered substantially gainful employment.  38 
C.F.R. § 4.17.  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment, and vocational experience.  38 C.F.R. § 4.16.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Failure to consider the particular circumstances 
under which the veteran has maintained employment in 
determining the appropriate disability evaluation is 
remandable error.  Bowling v. Principi, 15 Vet. App. 1, 12 
(2001).

Marginal employment may also be held to exist, on a facts- 
found basis, when earned annual income exceeds the poverty 
threshold. 38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

In this case, the Board has reviewed all evidence of record 
and finds that the preponderance of the evidence is against a 
finding that the veteran was unemployable due to his service-
connected disabilities prior to March 25, 1995.  To the 
extent that the veteran's SSA records suggest that he was 
employable prior to the March 1995, the Board finds that they 
do not justify an earlier effective date.  While the 
veteran's service-connected psychiatric disability played a 
part in the SSA disability determination, the veteran's non 
service-connected alcohol dependence and personality disorder 
also contributed to the veteran's unemployability.  In other 
words, the SSA's determination was not based solely on the 
veteran's service-connected disabilities.  

The Board also acknowledges that an October 1993 VA examiner 
indicated that the veteran was not capable of handling his 
financial affairs, however the examiner failed to provide 
supporting rationale and there is nothing in the examination 
report to support such a finding.  There was no indication 
why he could not handle his affairs and the most recent 
hospitalization in October -November 1991 was for treatment 
of his alcoholism.  There was no suggestion that he was 
incapable of functioning industrially due to his service-
connected psychiatric disability alone or in combination with 
his other service-connected disabilities.  Further, the Board 
notes that just four months prior to the October 1993 
examination, the veteran underwent a vocational evaluation 
and the examiners recommended that the veteran seek 
employment, or enroll in a vocational school to learn a skill 
trade (see June 1993 vocational evaluation report).  Thus, 
the Board notes that the examiners' recommendation that the 
veteran seek employment and/or vocational training is 
evidence that the veteran was employable at that time.  

The Board has also considered the veteran's assertion that he 
has earned marginal income since 1991.  In a July 2003 
letter, the veteran's attorney noted that the veteran earned 
$6,385 from approximately February 1993 to March 1994.  
Significantly, however, the Board notes that even if the 
veteran did not earn a living wage prior to March 25, 1995, 
this does not mean that he is entitled to TDIU.  The 
pertinent criterion in section 4.16 of 38 C.F.R is that the 
claimant be unable to secure and follow a substantially 
gainful occupation on account of service- connected 
disabilities.  The focus is not on the amount of his income, 
but on whether his service-connected disabilities preclude 
him from working.  Even if a claimant's income is below the 
poverty level, it does not necessarily lead to the conclusion 
that this is the result of earning impairment from a service-
connected disability.  It is the Board's responsibility to 
assess the credibility and weight to be given to the evidence 
before it.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In sum, the Board has reviewed the entire record and 
concludes that it was not factually ascertainable that the 
veteran was precluded from all forms of substantially gainful 
employment due to his service-connected disabilities prior to 
March 25, 1995.  Thus, there is no legal basis on which to 
grant an effective date for TDIU earlier than March 25, 1995.

The Board acknowledges the veteran's contentions, however, as 
a lay person, he is not competent to provide a medical 
opinion regarding the impact of his disabilities on 
employability.  See Espiritu, supra.

As the preponderance of the evidence is against the veteran's 
claim of entitlement to an earlier effective date for TDIU, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).  


ORDER


Entitlement to an initial evaluation in excess of 50 percent 
for bipolar disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.

Entitlement to an effective date earlier than September 21, 
1993 for the award of a 50 percent evaluation for bipolar 
disorder is denied.  

Entitlement to an effective date earlier than September 21, 
1993 for the grant of service connection for a low back 
disability is denied.  

Entitlement to an effective date earlier than September 21, 
1993 for the grant of service connection for hypertension is 
denied.  

Entitlement to an effective date earlier than March 25, 1995 
for a TDIU is denied.


REMAND

The veteran also claims that he is entitled to an evaluation 
in excess of 40 percent for low back pain with radiation to 
his left hip and leg.  On review, the Board finds that a VA 
examination of the spine is necessary prior to rating the 
veteran's low back disability.  Review of the record 
demonstrates that the veteran has not undergone a VA 
examination specific to the spine.  The Board also notes that 
effective in September 2003, the rating criteria for the 
evaluation of disabilities involving the spine were amended.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  

Thus, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current severity 
of the veteran's service connected low back disability.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the appellant's claim.  38 C.F.R. § 
4.2 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
spine examination to determine the 
current severity of his service-connected 
low back pain with radiation to the left 
leg and hip.  The claims folder, a copy 
of this REMAND, and a copy of the revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the examiner 
prior to the examination.  All findings, 
and the reasons and bases, should be set 
forth in sufficient detail.  A complete 
rationale for any proffered opinion 
should be provided.

The examiner is requested to note the 
range of lumbar spine motion in degrees 
and any functional loss due to pain or 
painful motion and any evidence of 
neuropathy or other neurological deficit 
due to the service-connected low back 
pain with radiation to left hip and leg, 
and the frequency and duration of 
incapacitating episodes of any disc 
disease in the past year necessitating 
bed rest and treatment by a physician.  

2.  Following the above, the RO should 
re-adjudicate the issue of entitlement to 
an evaluation in excess of 40 percent for 
low back pain with radiation to left hip 
and leg.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
An appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


